DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in [0041], line 2, "35" is described as "cover piece", but in [0047], line 2, "35" is described as "sheared shape"; and in [0045], the phrase "members 58 and 59 define a neutral axis of the cable" cannot be understood because the cable 10 has its own neutral axis and not being defined by the strength members 58 and 59.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
 	Claim 1, line 8, "fourth a" should be changed to --fourth--.
 	Claim 2, line 3, "fourth a" should be changed to --fourth--.
 	Claim 3, lines 5-7, the phrase "a bond…allows…to be separated" is considered indefinite.  If there is a bond that it would not allow the separation.
 	Claim 5, lines 2-3, the phrase "strength members defining a neutral axis of the cable perpendicular to a longitudinal axis of the cable" is unclear and causes confusion.
 	Claim 5, line 3, "cable.." should be changed to --cable.--
 	Claim 11, lines 2-3, "the core diameter" lacks antecedent basis.
	Claims 4, 6-10, and 12-15 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazer et al. (2015/0110451).
 	
    PNG
    media_image1.png
    252
    282
    media_image1.png
    Greyscale

 	Blazer et al. discloses a cable (Fig. 10) comprising a core; a first armor component (102) having a first longitudinal edge and a second longitudinal edge; a second armor component (104) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge; and a jacket (12) surrounding the core, the first armor component, and the second armor component .

Claims 1, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunze (5778652).
 	Kunze discloses a cable (Fig. 2) comprising a core; a first armor component (MS21) having a first longitudinal edge and a second longitudinal edge; a second armor component (MS22) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Bringuier et al. (9323022).
 	Kunze discloses the invention substantially as claimed except for a plurality of strength members, at least two of the strength members defining a neutral axis of the cable perpendicular to the longitudinal axis of the cable, wherein the strength members are diametrically opposed (re claims 5-6).  Bringuier et al. discloses a cable comprising at least two strength members (66) which are diametrically opposed (Fig. 2).  It would have been obvious to one skilled in the art to include the strength members as taught by Bringuier et al. in the cable of Kunze to increase the cable strength.
 	Re claim 7, although not disclosed in Kunze, it would have been obvious that depending on the available materials at the time, one skilled in the art would modify the cable of Kunze such that the arc length of the first/second armor In re Rose, 220 F. 2d 459, 105 USPQ 237.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Blazer et al.
 	Kunze discloses the invention substantially as claimed including a plurality of core elements which include at least one buffer tube (SH) surrounding a plurality of optical fibers (LW1/LW2).  Kunze does not disclose a polyethylene binder film surrounding the plurality of core elements.  Blazer et al. discloses a cable comprising a polyethylene binder film (28) surrounding a plurality of core elements, including buffer tube (20) and optical fibers (18).  It would have been obvious to one skilled in the art to surround the plurality of core elements, buffer tube and optical fibers, of Kunze with a polyethylene binder film taught by Blazer et al. to further protect the core elements.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Blazer et al. as applied to claim 13 above, and further in view of OFS (200-Micron Single-Mode Fiber).
 	Claim 14 additionally recites the optical fibers comprising 200 micrometer low loss optical fibers.  OFS discloses cable comprising 200 micrometer low loss optical fibers.  It would have been obvious to one skilled in the art to use 200 micrometer low loss optical fibers as taught by OFS for the optical fibers of Kunze to provide more optical fibers in smaller cable.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847